DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Response to Amendment
	The amendment filed 01/20/22 has been entered.  Claims 1-13, 15-16 and 18-21 remain pending.
	The previous objections of claims 4 and 14 are withdrawn in light of Applicant’s amendment.
	The previous rejections of claims 1, 4-5, 18-19, and 21 under 35 USC 102(a)(1) as being anticipated by Hochstetter (US 2011/0166278 A1), claim 11 under 35 USC 102(a)(1) as being anticipated by Tran “Carbon fibre reinforced poly(vinylidene fluoride): Impact of matrix modification of fibre/polymer adhesion:, Composites Science and Technology 2008, 68, 1766-claims 15-16 under 35 USC 103 as being unpatentable over Hochstetter (US 2011/0166278 A1) are withdrawn in light of applicant’s amendment.

Claim Objections
Claims 1-10, 15-16, and 18-21 are objected to because of the following informalities:  the periods after i, ii, and iii should be replaced with parenthesis as appropriate in claims 1 and 7. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  See MPEP § 608.01(m).  Appropriate correction is required.
Claims 7-10 and 20 are objected to because of the following informalities:  in claim 7, line 2, it suggest to delete the comma after “carbon fiber”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (WO 2016/003748 A1).
Regarding claims 1, 15-16 and 21, Zheng discloses a coating composition comprising polyvinylidene fluoride (PVDF) blended with an acrylic polymer additive wherein the coating may be applied to glass, carbon, or aramid fibers (Abstract).  PVDF includes homopolymer, copolymers and terpolymers (P6/L22-P7/L4).  The fluorinated comonomers include 
Regarding claim 4, Zheng discloses the acrylic polymer is preferably a copolymer of a mixture of butyl acrylate, ethyl acrylate, and methyl methacrylate and a wet adhesion monomer such as methacrylic acid (P9/L29-34).
Regarding claim 5, since a functional PVDF is optional.  The claimed limitations are met.
Regarding claims 18-19, Zheng discloses the acrylic polymer comprises a wet adhesion monomer such as hydroxyethyl ethylene urea methacrylate and (methyl)acrylic acid (P9/L29-34).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 15-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7-13 and 20 are allowed.
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Korzhenko (US 2005/0062023 A1) teaches PVDF-based PTC paints.
Abusleme (WO 2008/129041 A1) teaches a linear semi-crystalline copolymer comprising vinylidene fluoride and at least one hydrophilic (meth)acrylic monomer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767